Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-20-00052-CV

                                     IN RE Destiny Renee MORENO

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 5, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 27, 2020, relator filed a petition for writ of mandamus, which included a request

to stay a hearing set for January 29, 2020. After considering the petition and the record, this court

concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a). Relator’s request for a stay is denied as moot.

                                                          PER CURIAM




1
 This proceeding arises out of Cause No. 2016-EM5-03434, styled In the Interest of E.S., a Child, pending in the 57th
Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.